Citation Nr: 1510258	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO. 12-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for a seizure disorder, to include as due to herbicide exposure.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. The RO denied service connection for seizures in March 2009 and entitlement to TDIU in April 2012.

The issues of increased ratings for posttraumatic stress disorder (PTSD), a left little finger scar, left thorax scars, facial scars and hepatitis C, and service connection for chronic pain, vertigo and chronic fatigue were denied in an October 2014 Board Decision. As such those issues are no longer on appeal.

As part of the October 2014 decision noted above, the Board also remanded the issues on appeal for additional development in October 2014. The requested examination having been provided, the Board finds the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. A seizure disorder manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be medically associated with herbicide exposure.

2. The Veteran fails to meet the schedular requirements for TDIU and his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.
CONCLUSIONS OF LAW

1. The criteria for service connection for a seizure disorder have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued VCAA letters in April 2008 and February 2012, prior to the initial unfavorable adjudications in March 2009 and April 2012, respectively. These letters advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service treatment records with the claims file. All submitted or identified private treatment records have been associated with the claims file, and the Veteran's Social Security Administration (SSA) records have also been associated with the claims file. There is no indication that the Veteran has applied for Vocational Rehabilitation.

VA requested VA treatment records from the early 1980's from the Omaha VA Medical Center in August 2008. In correspondence dated from that same month, the Omaha VA Medical Center indicated they had no treatment records for the Veteran for that period, only notations of appointments that were made and not kept. 38 C.F.R. § 3.159(c)(2). In March 2009 correspondence, VA informed the Veteran of the federal records they attempted to obtain, the efforts made to obtain them, further actions VA was going to take on the claim, and that the Veteran was ultimately responsible for submitting the records. 38 C.F.R. § 3.159(e). Thus, VA made adequate attempts to obtain the records, and provided sufficient notice of their inability to do so to the Veteran. 38 C.F.R. § 3.159(c)(2), (e). All other VA treatment records have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in December 2014. The examination was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, conducted a thorough medical examination of the Veteran, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for a seizure disorder. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Concerning the claim of entitlement to TDIU, a combined-effects medical opinion is not required in every case in order to adjudicate the issue of entitlement to TDIU. See Floore v. Shinseki, 26 Vet. App. 376, 382 (2013). However, it must be explained how the evidence of record supports a determination that the combined effects of the Veteran's multiple service-connected disabilities do not prevent him from obtaining or maintaining substantially gainful employment. Id. In this case, the Veteran was provided with examinations concerning his service-connected disabilities in December 2009, February 2012, March 2012 and September 2013, all of which considered the impact of the Veteran's disabilities on his ability to work. These opinions provide a sufficient evaluation of the individual and cumulative effects of the Veteran's service-connected disabilities on his ability to work for the Board to make a determination.

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include epilepsy, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For epilepsy, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to  an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for a seizure disorder, to include as due to herbicide exposure. For the reasons provided below, the Board finds that service connection for a seizure disorder is not warranted on a direct or presumptive basis. 

First, service connection is not warranted on a direct basis. The medical evidence of record reflects that the Veteran has been diagnosed with a seizure disorder, and therefore the first element of service connection (a current disability) has been met. Further, the Veteran has argued he was exposed to herbicides in service. The Veteran's personnel records reflect service in the Republic of Vietnam from 1969 to 1971 and his DD-214 reflects that he was awarded the Vietnam Campaign Medal and had two years of foreign service in the US Army Pacific. Based on this evidence, the Board finds that the Veteran served in the Republic of Vietnam during an applicable presumptive period, and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). Thus, an in-service event, injury or disease has been shown.

Turning to the third element, the preponderance of the evidence is against a finding of a causal connection between the Veteran's seizure disorder and his active duty service. Both the Veteran and his wife have stated that his seizure disorder is causally related to his exposure to herbicides during service. However, neither the Veteran nor his wife is competent to opine as to the presence of a causal link between herbicide exposure and a seizure disorder, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. Neither has indicated that his seizure disorder has been persistent since service, and in fact both have indicated that the seizure disorder did not manifest until the early 1980's. As there is no competent lay evidence concerning the presence of a causal relationship or persistent symptoms, the issue must be determined based on the medical evidence of record.

The Veteran was provided with a VA examination in December 2014. There, the examiner indicated that it was less likely than not that the Veteran's seizure disorder was causally related to his active duty service, and herbicide exposure specifically. The examiner based this opinion on the fact that, following a literature review of reliable sources, no evidence could be found supporting a causal connection between herbicide exposure and a seizure disorder. The examiner also noted that when asked the Veteran did not have any facts supporting the presence of a causal relationship. As the examiner's opinion is based on accurate facts and supported by a review of reliable medical literature, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

The Veteran's March 1971 separation examination is silent for any diagnosis of a seizure disorder or complaints of symptoms thereof. The first treatment records concerning seizures of record are from February 2008. The private and VA treatment records associated with the claims file are silent for any indication that the Veteran's seizure disorder is in any way related to his active duty service, specifically his exposure to herbicides. 

As there is no competent and credible evidence of a link between the Veteran's active duty service, including specifically his herbicide exposure in Vietnam, and his seizure disorder, the Board finds the preponderance of the evidence is against a finding of a nexus between the current disability and the Veteran's active duty service. As the third element is not met, service connection for a seizure disorder on a direct basis is not warranted. 38 C.F.R. § 3.303.

Turning to the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with a seizure disorder, which is not a specifically listed chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such service connection on either basis is not warranted.

However, even assuming that the Veteran's seizure disorder is encompassed by a broader listed term such as epilepsy, the medical evidence does not show, and the Veteran has not alleged, that his seizure disorder manifested in service or within one year of his separation from service. The Veteran and wife, as well as the medical records, indicate that the seizure disorder had its onset in the 1980's. The March 1971 separation examination is silent for diagnoses or symptoms of a seizure disorder, as are the Veteran's service treatment records generally. Thus, even using the earliest possible date of 1980, the preponderance of the evidence is against a finding that the Veteran's seizure disorder manifested to a sufficient degree either in service or within one year of his separation. As such, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology for a seizure disorder is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Finally, as noted above the Veteran has qualifying service in the Republic of Vietnam during a presumptive period, and is therefore presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). However, the Veteran is not diagnosed with a disability that VA has determined to be linked with herbicide exposure. The seizure disorder is neither a specifically listed disability, nor is it encompassed by a broader listed disability. 38 C.F.R. § 3.309(e). As the seizure disorder has not been recognized as being associated with herbicide exposure, the presumption in favor of diseases associated with herbicide exposure is not applicable in this case, and service connection on that basis is not warranted. 

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's seizure disorder is causally related to his service, manifested within an applicable presumptive period, or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


III. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).

To meet the requirement of one 60 percent disability or one 40 percent disability, the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Veteran is service connected for PTSD at 30 percent, hepatitis C at 10 percent, facial scars at 10 percent, and a left hand little finger injury and left thorax scars are a noncompensable rate. His combined rating is 40 percent. Therefore, the Veteran's service-connected disabilities do not meet the percentage rating standards for TDIU. 38 C.F.R. § 4.16(a). 

Nevertheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis. 38 C.F.R. §4.16(b); see Bowling, 15 Vet. App. at 1. To prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran reports that he has not worked since approximately September 2009. Prior to that time period, he worked for 13 years as a distribution operator at a water works, which the Veteran characterized as working as a laborer. No employment prior to the beginning of the period of employment at the water works in 1996 is listed. It was noted that the Veteran was unable to return to the position due to a non-occupational disability. The Veteran does have a high school degree. There is no evidence of any special training.

Having reviewed the record, the Board finds that the preponderance of the evidence is against finding that the Veteran's case is outside the norm so as to warrant extraschedular consideration. The Veteran contends that he should be awarded TDIU, as his service-connected disabilities prevent him from working. 

As noted above, the Veteran has been afforded several VA examinations concerning his service-connected disabilities. The Veteran was afforded a psychiatric examination in December 2009. There the examiner noted that the Veteran's PTSD symptoms would likely result in a mild decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress. No form of employment was ruled out. The February 2012 scar and hand examiner indicated that the Veteran's scars and left hand finger disability do not render him unable to secure or maintain substantially gainful employment. The examiner noted the Veteran himself denied that these injuries interfered with his ability to work. Only mildly limited range of motion of the left hand finger was noted, with no impairment from the scars. The examiner concluded by indicating that the Veteran's nonservice-connected shoulder, back and hip disabilities were most likely to contribute to an inability to work. No forms of employment were ruled out.

The February 2012 psychiatric examiner indicated that the Veteran's PTSD would not render it impossible for the Veteran to find work. Further, the examiner noted that the Veteran indicated he was unemployed due to physical, as opposed to mental or psychiatric, problems. Likewise, the March 2012 hepatitis examiner also noted that the Veteran's hepatitis C has no effect on the Veteran's ability to work.

Finally, the September 2013 VA psychiatric examiner indicated that there was occupational and social impairment with reduced reliability and productivity as a result of the Veteran's PTSD. The examiner did not indicate that the PTSD rendered the Veteran unemployable, or that his PTSD precluded any type of employment. VA and private treatment records show ongoing treatment for PTSD and hepatitis C, but reflect no opinions concerning employability or effects thereon due to service-connected disabilities. 

The Veteran's SSA records show that he has been determined to be disabled for SSA purposes as of January 2009. SSA decisions are not controlling, but are pertinent to determining a Veteran's ability to engage in substantially gainful employment. Martin v. Brown, 4 Vet. App. 136 (1993); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). Here, however, the SSA decision specifically noted that the primary and secondary diagnoses underlying the January 2010 decision were bilateral shoulder replacements and a right hip replacement, neither of which are service connected. Concerning the service connected disabilities, the December 2012 functional evaluation found that the fact that the Veteran still drives indicates that his seizure disorder was non-severe. The only disabilities noted to be severe, and likely to result in an allowance, were the shoulder and hip disabilities.

The December 2009 SSA psychiatric evaluation determined that the Veteran's PTSD was non-severe in nature. Mild limitation was noted to be present in activities of daily living and maintaining concentration, persistence or pace, but no limitations were found with respect to social functioning or episodes of decompression. Finally, the SSA evaluator noted that the Veteran was virtually unlimited in terms of mental impairment, and that there was no evidence of any severe impairment on the Veteran's functioning as a result of his mental impairment. Thus, the evidence shows that the Veteran's award of SSA disability was almost entirely based on nonservice-connected disabilities, specifically disabilities of his shoulders and hip.

As noted previously, the Board notes that no cumulative effects opinion has been obtained. However, between the numerous VA examinations, VA and private treatment records, and the SSA records and determination, the Board finds that the functional effects of the Veteran's individual disabilities have been so systematically assessed that the Board is capable of making a determination concerning their combined effect on its own. Again as noted previously, no "combined-effects medical examination report or opinion" is required to adjudicate a TDIU claim. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore, 26 Vet. App. 376. Moreover, to impose such a requirement would be inconsistent with the applicable statutory and regulatory provisions, which "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner." Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16(a)).

There is no medical professional who has suggested that the Veteran is unable to maintain and follow substantially gainful employment as a result of his service-connected disabilities. Indeed, all of the VA examination reports clearly indicate that the Veteran is fully capable of maintaining employment despite his service-connected disabilities and did not rule out any employment, physical or sedentary. The SSA determination was based almost exclusively, if not exclusively, on the severity of nonservice-connected bilateral shoulder and hip disabilities, and the evaluators found the service-connected disabilities to be non-severe in nature.

In this case, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extraschedular consideration of a total disability rating based on the Veteran's service-connected disabilities. Given the above, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the preponderance of the evidence does not support his contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment.

Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is precluded from securing substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical acts required by employment due solely to his service-connected disabilities, even when assessed in the context of subjective factors such as occupational background and level of education. The Board concludes, therefore, that referral of this claim for consideration of TDIU on an extraschedular basis is not warranted. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. 5107(b); Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a seizure disorder, to include as due to herbicide exposure, is denied.

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


